Opinion issued March 14, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00261-CV
                           ———————————
           MARY RUSSELL AND RANDY RUSSELL, Appellants
                                       V.
                         LAURA CASARES, Appellee



                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-22358


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2